UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-54651 APPLE REIT TEN, INC. (Exact name of registrant as specified in its charter) Virginia 27-3218228 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilerx Smallerreportingcompanyo (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of registrant’s common shares outstanding as of May 1, 2016: 87,563,704 Index APPLE REIT TEN, INC. FORM 10-Q INDEX Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2016 and December 31, 2015 3 Consolidated Statements of Operations – Three months ended March 31, 2016 and 2015 4 Consolidated Statements of Cash Flows – Three months ended March 31, 2016 and 2015 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 22 Signatures 23 This Form 10-Q includes references to certain trademarks or service marks. The Courtyard by Marriott®, Fairfield Inn & Suites by Marriott®, Marriott® Hotels, Residence Inn by Marriott®, SpringHill Suites by Marriott® and TownePlace Suites by Marriott® trademarks are the property of Marriott International, Inc. or one of its affiliates. The Hampton Inn & Suites by Hilton®, Hilton Garden Inn®, Home2 Suites by Hilton® and Homewood Suites by Hilton® trademarks are the property of Hilton Worldwide Holdings Inc. or one or more of its affiliates. For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Apple REIT Ten, Inc. Consolidated Balance Sheets (in thousands, except share data) March 31, December 31, (unaudited) Assets Investment in real estate, net of accumulated depreciation of $116,854 and $107,525, respectively $ $ Restricted cash-furniture, fixtures and other escrows Due from third party managers, net Other assets, net Total Assets $ $ Liabilities Revolving credit facility $ $ Mortgage debt Accounts payable and other liabilities Total Liabilities Shareholders' Equity Preferred stock, authorized 30,000,000 shares; none issued and outstanding 0 0 Series A preferred stock, no par value, authorized 400,000,000 shares; issued and outstanding 88,202,564 and 88,785,416 shares, respectively 0 0 Series B convertible preferred stock, no par value, authorized 480,000 shares; issued and outstanding 480,000 shares 48 48 Common stock, no par value, authorized 400,000,000 shares; issued and outstanding 88,202,564 and 88,785,416 shares, respectively Distributions greater than net income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 3 Index Apple REIT Ten, Inc. Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended March 31, Revenues: Room $ $ Other Total revenue Expenses: Operating Hotel administrative Sales and marketing Utilities Repair and maintenance Franchise fees Management fees Property taxes, insurance and other Ground lease 85 General and administrative Transaction costs Depreciation Total expenses Operating income Interest and other expense, net ) ) Income before income taxes Income tax expense ) ) Net income $ $ Basic and diluted net income per common share $ $ Weighted average common shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Index Apple REIT Ten, Inc. Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Other non-cash expenses, net 55 Changes in operating assets and liabilities: Increase in due from third party managers, net ) ) Decrease in other assets, net Decrease in accounts payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of hotel properties, net 0 ) Deposits and other disbursements for potential acquisitions ) ) Capital improvements ) ) Decrease (increase) in capital improvement reserves ) Net cash used in investing activities ) ) Cash flows from financing activities: Redemptions of Units ) ) Distributions paid to common shareholders ) ) Net proceeds from credit facility Payments of mortgage debt ) ) Financing costs 0 ) Net cash provided by (used in) financing activities ) Decrease in cash and cash equivalents 0 ) Cash and cash equivalents, beginning of period 0 Cash and cash equivalents, end of period $
